Citation Nr: 0209049	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  97-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.  

(Entitlement to service connection for a psychiatric 
disability, entitlement to service connection for cervical 
spine disability, entitlement to an increased rating for low 
back pain syndrome, currently evaluated as 40 percent 
disabling, and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability, will be addressed in a separate decision.)  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) located in San 
Juan, Puerto Rico.  

In its current status, this case returns to the Board 
following completion of development made pursuant to its 
January 2001 remand.  The purpose of the remand was to afford 
the veteran an additional RO hearing.  This was accomplished 
in April 2001.  The Board acknowledges that the veteran is 
entitled to full compliance with the remand order of the 
Board by the RO.  Stegall v. West, 11 Vet. App. 268 (1998).  
However, the Board is satisfied that all requested 
development was accomplished by the RO with respect to the 
issue discussed in the body of this decision.  

The Board is undertaking additional development regarding the 
issues of entitlement to service connection for a psychiatric 
disorder, entitlement to service connection for a cervical 
spine disability; entitlement to an increased rating for low 
back pain syndrome, currently evaluated as 40 percent 
disabling; and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability-pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  


FINDINGS OF FACT

1.  Entitlement to service connection was established for 
anxiety reaction in a June 1970 rating decision; service 
connection was later severed by an August 1975 rating 
decision as it was determined that the original grant of 
service connection was clearly and unmistakably erroneous.  

2.  The veteran was notified of the severance of service 
connection by a letter dated on August 13, 1975; the veteran 
did not submit a timely appeal following notification of the 
severance action.  

4.  The evidence received into the record since the August 
1975 severance includes VA outpatient treatment records, 
dated in October 1996 and July 1997, suggesting that the 
veteran developed neuropsychiatric symptoms due to his back 
disability.  

5.  The veteran is currently service-connected for low back 
pain syndrome.

6.  The evidence received into the record since the August 
1975 rating decision includes new evidence that bears 
directly and substantially upon the specific matter under 
consideration which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1975 rating decision that severed service 
connection for anxiety reaction is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).

2.  The evidence submitted since the August 1975 rating 
decision is new and material, and the claim for entitlement 
to service connection for a neuropsychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
appellant's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

New and Material Evidence Claim Filed Prior to August 29, 
2001

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Evidence Received Prior to August 1975 

The veteran's service medical records do not reflect 
complaints or diagnoses of a neuropsychiatric disorder during 
the veteran's service.  Likewise, the reports of the medical 
examination and history completed at the time of the 
veteran's separation from service are negative for any 
reference to a back problem.  

The report of the initial VA examination, completed in May 
1970 shows that the veteran reported that since he returned 
from Vietnam he was always angry that he wanted to be alone, 
that he felt weak and that he didn't want to do anything.  He 
also complained that he could not control himself, that he 
slept poorly and that he had nightmares.  The diagnosis was 
anxiety reaction.  

Service connection was established for anxiety reaction in a 
June 1970 rating decision.  This determination was based on a 
finding that the anxiety disorder was a condition that was 
claimed at separation, was found shortly thereafter and was 
"most probably present in service, considering the hardship 
of Viet Nam service."  

By a May 1975 rating action the originating agency proposed 
to sever service connection for anxiety reaction.  At that 
time it was noted that the grant of service connection for 
anxiety reaction was clearly and unmistakably erroneous.  In 
particular, the originating agency stated that the condition 
was not one for which presumptive service connection is 
warranted in the absence of its existence in service.  
Inasmuch as there was no reasonable theory upon which service 
connection could be maintained, severance of service 
connection was proposed.  Severance was accomplished in an 
August 5, 1975 rating decision, and the veteran was notified 
of that determination by a letter dated on August 13, 1975.  
During the intervening period, the veteran submitted lay 
statements in support of his claim.  These were received into 
the record on August 11, 1975.  However, the veteran did not 
express disagreement following the notification that service 
connection for anxiety reaction had been severed.  Therefore, 
the August 1975 decision was final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.1103 (2001).  

No additional evidence was received over the interim period 
between the May 1970 rating and the proposed reduction.  As 
noted above, the bases for the August 1975 severance of 
service connection were that there was no evidence of 
neuropsychiatric disorder in service or at the time of the 
veteran's separation from service, that the veteran's 
condition was not among those for which a statutory 
presumption was afforded, and that there was no legal theory 
to support a grant of service connection under the facts of 
the veteran's case.  


Evidence Received After August 1975.

The evidence received into the record since the August 1975 
severance of service connection for anxiety reaction includes 
lay statements from the veteran's family, acquaintances and a 
fellow service comrade showing that the veteran underwent a 
change in his behavior and outlook as a result of his 
military service.  In addition the veteran submitted 
testimony at RO hearings in July 1997, March 1999 and April 
2001.  

This evidence is new inasmuch as it was not considered in the 
former adverse determination.  In addition, this evidence is 
probative to the extent that lay people can discuss personal 
experiences.  But, generally, lay testimony cannot provide 
medical evidence because lay persons lack the competence to 
offer medical opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).
However, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Of even greater significance are the reports of VA outpatient 
treatment.  One dated in October 1996 suggests a causal 
relationship between the veteran's neuropsychiatric 
disability and pain associated with his back disability.  The 
diagnostic impression was major depression.  In addition a 
July 1997 VA outpatient treatment report shows that the 
veteran was being treated for anxiety and irritability 
related to his low back pain.  This evidence is new as it was 
not previously of record.  In addition it is material as it 
suggests a new avenue of entitlement not previously 
considered in the prior determination.  That is, secondary 
service connection.  The Board notes that service connection 
is currently in effect for low back pain syndrome.  

It is important to note that the fatal flaw in the record at 
the time of the August 1975 severance of service connection 
was that there was no indication of a relationship between 
any existing neuropsychiatric disability and the veteran's 
service.  However, the evidence received into the record 
since that time now suggests that neuropsychiatric disability 
may be proximately due to or the result of service-connected 
disability.  This evidence is so significant that it must be 
viewed in the context of the other evidence in order to reach 
a fair determination on the merits of the veteran's claim.  
See §38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  As "new and material" evidence has been received, 
the claim is reopened.  

The Board will now undertake additional development on the 
issue of service connection for a psychiatric disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the service connection issue.



ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disability.  To this extent, the appeal is allowed.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

